Title: [July 1786]
From: Adams, John Quincy
To: 



      Saturday July 1st. 1786.
      
      
       The military company, having obtained a promise of 60 stand of arms, met immediately after Dinner, and chose their officers, and agreed to a Code of Laws. They were upon the business more than two hours. Vose, was chosen Captain, Fiske, and Packard lieutenants, and Chandler 1st. Ensign.
      
      
       
        
   
   This was the college military company, founded in 1770, and named the Marti-Mercurian Band because of its motto, “tam marti quam mercurio.” It was an association for exercise and recreation which marched and maneuvered with fife and drum, though it did not see service in the Revolution. The company was reformed in 1786, procured arms on loan from Gov. Bowdoin, and flourished for a year before it died away again. It was not reestablished thereafter until 1811. During the Shays’ uprising the arms loaned to the band were returned and used by a regular infantry company against the insurgents (Columbian Centinel, 2 April 1828; Morison, Three Centuries of Harvard,Samuel Eliot Morison, Three Centuries of Harvard, 1636-1936, Cambridge, 1936. p. 141).


       
      
      

      2d.
      
      
       I was unwell, and obtained leave of absence from meeting. The weather was so warm, I could not do much. I only wrote a Letter to my Sister.
      
      
       
        
   
   Letter not found.


       
      
      

      3d.
      
      
       We had our private exhibition this morning. The Orations by Little and Beale, were both upon Education; that of Little was excellent, generally allow’d to be equal to that of Thomson, who has the greatest character as a composuist of the Senior Class. Beale’s being in a dead language, was not so well understood but I thought it good; the Forensic, between Burge, and Abbot 1st. was on the Question, whether habit increases the criminality of an action. Burge appeared to have the best side of the Question. The Syllogistic on the Question, whether a promise extorted by force is binding, was read by the Sophimores, Abbot, Bancroft, Lincoln, and Prescott. The English Dialogue was spoken by, Cabot, and Philips, the greek Oration by Sohier, and the Hebrew by Tappan.
       We recited in the afternoon, but there were not more than a dozen of the Class, that attended.
      
      
       
        
   
   The dialogue between Apicius and Darteneuf, from George Lyttelton, Dialogues of the Dead, 4th edn., London, 1765, p. 212–227 (MH-Ar: Faculty Records, 5:226).


       
      
      

      4th.
      
      
       Anniversary of American Independence; an Oration was delivered in the morning at Boston, by Mr. J. Loring Austin; many scholars went to hear it, I was not of the number. It was said to be very good.
       We have had fair weather several days, and the ground begins to be very dry. This morning Borland was restored, because, as the President, said his conduct had been circumspect, and he had shown a due sense of the Enormity of his Crime. This was indeed enormous.
      
      
       
        
   
   An Oration, Delivered July 4, 1786, Boston, [1786].


       
      
      

      5th.
      
      
       Dull, and low spirited, somewhat, but it did not last long.
       Mr. James, gave us a piece of Latin to make: the first the Class have had since I have been here. This is the last week that we attend the Latin Tutor, and last week we closed with Mr. Jennison. In the Senior year there are no languages, studied in College. It is very popular here to dislike the Study of greek and Latin, but it appears to me, that the recitations in these branches are much easier than in S’Gravesande’s.
      
      

      6th.
      
      
       ΦΒΚ Ν: 1.
       
        
         
          Whether civil discord is advantageous to Society.
          There cannot be perhaps a Question, which at first view presents an aspect so unfavourable, as this does to the Person, who must support the affirmative. That discord, so frequently term’d a fiend of Hell, so heartily execrated by all mankind, though she possesses the breasts of so many of them; so generally allowed to be one of the greatest evils to which human Nature is subjected; that discord I say should be advantageous to Society, is what a superficial observer, must conclude to be impossible. It would be perhaps, to the honour of human Nature, if all the benefits which Society enjoys, were produced by good and virtuous Causes; but continual, nay, I may say perpetual experience, convinces us, that this is not the Case, and as it sometimes happens, that the best intentions are attended with very unhappy Circumstances, so, it is very common, that the most detestable principles are productive of the most beneficial effects.
          Whatever is, is right. This maxim, I take it, holds good in the moral, as well as the physical world; there is no Passion, however base, that has been planted in the mind of man, which was not placed there to answer good Purposes; and when man was made, so prone to disagree with his fellow creatures, it was intended, that this Quality like all the rest should work for his general good: but men being seldom blessed with judgment, sufficient to Point out to them, how far they may suffer their Passions to lead them, without being detrimental to them, are in this Case, as in many others, sometimes hurried on to such a degree of discord, and hatred, as becomes highly prejudicial.
          A Ship has frequently been used as the Emblem of an Empire, and the metaphor is very applicable here. When the Serenity of the ocean is ruffled by a moderate gale, the vessel pursues its course steadily, and is in perfect Security; but a total Calm, is almost always the forerunner of an outrageous tempest. In a State where the opposite Parties have any moderation; the heads of Government are never wholly in Peace, but the Empire is safe. But the Nation in which a perfect unanimity prevails is always threatened, with most violent commotions. Where there is no discord, there is no jealousy; and where there is no Jealousy, an ambitious intriguing man, and such there always are in all Nations, may pursue his schemes, without meeting any obstacle to prevent the execution of them. But where there are two parties, or more, continually watching each others Conduct, always endeavouring to pry into each others secrets, and the interest of each of which is to detect and bring to light, any evil design that may be form’d by the other, it will be very difficult to carry on an intrigue against the State, without being discovered. Which so ever of the Parties, is at the head of government, is sensible, that the other will take advantage of every error, every mistake, and even every ill success, that may attend the administration; and will consequently make more exertions to preserve, and increase the favour of the People in general, than if it was perfectly secure in Power. Besides this; emulation which in a well ordered government, is the primum mobile of all that is good and virtuous, will inspire the members of each party, with the desire of distinguishing themselves, by their Services to their Country; and every great action on one side lays an obligation on the other to equal it. Thus far Reason can teach us; if we consult facts, I believe they will coincide with these observations.
          Let us single from ancient History, the Romans, whose fame has been extended further than that of any other Nation. From the expulsion of the Kings to the establishment of Augustus at the head of the Empire, we have one continued scene, of discord, and strife between the two great bodies which composed the republic, the Patricians, and Plebeians. In fact it was not civil discord, which brought such evils upon the republic, under the usurpations of Marius, of Sylla, and finally of Caesar; there were two Parties it is true; but each was violent against the other only because, it was too much attached to one individual. They acted as Puppets, as mere machines; set to work, by their leaders; and there was therefore no more discord between them, than there is between two sticks, which are struck one against the other. Any more Instances would be unnecessary; but I suppose the same Conclusion might be drawn from the history of every Nation antient and modern, and I think it may be inferred that as discord, sometimes proceeds so far as to be very injurious to Society, so when it is kept within proper bounds it is productive of the happiest Consequences.
         
        
       
       There were only five of us present. Burge read a dissertation on the theme γνωθῖ σέαυτον,, like most other People severe upon the Lawyers. While we were about it Mr. Packard came in. He affects to be very easy in his manners, but it is not natural ease. I made tea this Evening for the Club.
      
      
       
        
   
   After this point, paragraphing has been editorially supplied.


       
       
        
   
   Know thyself.


       
      
      

      7th.
      
      
       The Palladian band, have begun to exercise, and Captain Vose, feels quite important. I do not know, that I ever saw a man more gratified, with a distinction, of so little Importance. But ambition has almost always a trifle for its aim, and rattle for rattle, I do not see why this should not be as good as any other. I have not join’d this Company, because I fear there will be such disputes, and disorders, arising from it, as will make it disagreeable, if not wholly abolish it in a short Time: another Reason is, that it will employ more time, than I should wish to spend in mere amusement.
      
      
       
        
   
   That is, the Marti-Mercurian Band. Palladian, a reference to Pallas Athena, goddess of war and wisdom and guardian of cities, is probably JQA’s own characterization of this college-based military company.


       
      
       

      8th.
      
      
       At length we have some rain, the fruits of the Earth, have long been drooping for the want of it. There were two or three showers, in the morning after which it cleared up; but at about 5 in the afternoon, there arose some of the blackest Thunder clouds that I ever saw. Mr. Ware, who read a dissertation after prayers could scarcely distinguish, his own writing, it was so dark. There was no heavy thunder, but a very fine shower, which lasted about an hour; in the evening it cleared up again.
      
      

      9th.
      
      
       The most comfortable Sunday, we have had, for many weeks past. Parson Hilliard preach’d in the forenoon from I Peter I, 3 and 4. “Blessed be the God and Father of our Lord, Jesus Christ, which according to his abundant mercy hath begotten us again unto a lively hope by the resurrection of Jesus Christ from the Dead. To an inheritance incorruptible and undefiled, and that fadeth not away, reserved in heaven for you.” The text was enough for me; I heard nothing of the Sermon. It is the old Story, over and over again so repeatedly that I am perfectly weary of it. The afternoon text was from Proverbs IV. 23. “Keep thy heart with all diligence; for out of it are the issues of Life.” Sin, and Salvation through Jesus Christ seem to be Mr. Hilliard’s favourite topics, and he uses them so often, that they become words without any signification at all, like oaths in the mouth of a swearer. Walked two or three miles, over the bridge in the Evening.
      
      

      10th.
      
      
       We recite this week to Mr. Hale; with whom we shall probably finish Locke: and next Quarter we begin in Reid on the mind. It is said at present that Mr. Hale, does not intend to leave College: and he is determined to see what direction the Storm, that has lately been raised by Honestus, will take, before he goes upon the practice of the Law. It is not very agreeable news here; though there will never be a Tutor I believe, who will be so easily satisfied at recitations, as he is. Mr. Williams brought some Letters for me, up, from Boston, dated as late as May 26th.
       We had a meeting of the A B. Gardiner Chandler, gave us an Oration on Patriotism. Harris read an indifferent piece of Poetry, and the others read essays. There were only six of us Present.
      
      
       
        
   
   Thomas Reid, An Inquiry into the Human Mind, On the Principles of Common Sense, 4th edn., corrected, London, 1785. This is JQA’s copy, now at MQA, which he may have owned at this time or used in his senior year.


       
       
        
   
   Under the pseudonym “Honestus,” Benjamin Austin had published articles in the Boston Independent Chronicle, between March and June which attacked the legal procedures in the Commonwealth and called for the abolition of lawyers, a profession which had become prosperous, it was alleged, during a period of economic hardship for others.


       
       
        
   
   Probably AA to JQA, 22 May; JA to JQA, 26 May; and possibly AA2 to JQA, 25–29 April (Adams Papers).


       
      
      

      11th.
      
      
       We did not recite this day. As the quarter draws near to a close, the Students are falling off quite fast. A third of our Class are absent now. This day completes my 19th. year. I finished studying for this Quarter.
      
      

      12th.
      
      
       The freshmen carry their enmity against the Sophimores, a great deal too far. They injure themselves both in the eyes, of the other Class, and in those of the government. This afternoon while Cabot, was declaiming, they kept up a continual groaning, and shuffling, and hissing as almost prevented him from going through. The freshmen, in the end will suffer for their folly, and before they get out of College, will repent it.
      
      

      13th.
      
      
       We finished with Locke this morning, and were told to begin next Quarter, in Reid. In the afternoon we set off for Braintree, where we shall remain till commencement. All the Scholars, are put out of commons every year, the Friday before, so that the dinner may be prepared. We got home at about 6 o’clock. We found Mr. Weld, and Mr. Wibird here, and Miss Hannah Hiller, a friend of Miss Betsey’s. About 15 I fancy, a beautiful countenance, and fine shape; but very unsociable owing either to too much diffidence, or to a phlegmatic constitution; which her countenance seems to express. The generality of our young Ladies are so apt to fall into the other extreme, that this now pleases me because it gives some variety, and furnishes matter for observations of a different kind.
      
      

      14th.
      
      
       Gunning all the forenoon. Received this afternoon several Pamphlets, from my Sister. Read the heiress; a good play; much more regular, and more chaste, than those that are acted on the English stage generally are.
      
      
       
        
   
   Neither found nor identified except, presumably, The Heiress, mentioned in note 2 (below).


       
       
        
   
   London, 1786, a comedy in five acts by John Burgoyne, the defeated British general turned playwright. The Heiress met with enthusiastic popular success and went through ten editions in a year (James Lunt, John Burgoyne of Saratoga, N.Y., 1975, P. 324).


       
      
      

      15th.
      
      
       Read part of the volume of anecdotes concerning Dr. Johnson. He appears to have been a brute; a mere cynic, who thought himself the greatest Character of the age, and consequently, that he was entitled to do just as he pleased and to assume the lawgiver in Sentiments and opinions as well as in Literature, but neither his good opinion of himself, nor all his writings put together will ever place him in the first rank of authors. He is represented as very charitable, and doing much good to People in Want, but the principle, seems to be no better motive than fear: and in one particular he was very remarkable; he could pity the poor and relieve them; but if a rich man, was upon any occasion peculiarly unfortunate, Johnson would sooner insult his distress than feel for it. He is represented as being in certain cases greatly biass’d by prejudices which would disgrace a school boy, and his Soul had not a spark of generous liberty in it. In short from what I have before heard of this man, and what I have now read of him, my opinion with respect to him, is a mixture of admiration and contempt.
       We walk’d in the evening about a couple of miles with the young Ladies. Mr. Cranch returned this Evening from Boston.
      
      
       
        
   
   Hester Lynch Salusbury Thrale Piozzi, Anecdotes of the Late Samuel Johnson, LL.D., during the Last Twenty Years of His Life, London, 1786, which AA2 had sent to JQA. JQA’s opinion of Dr. Johnson echoed that of other Americans and stemmed from the Englishman’s prejudices against Americans and his antipathy for their revolution (AA to JQA, 21 July, Adams Papers; Boswell’s Life of Johnson, ed. George Birkbeck Hill, 6 vols., Oxford, 1887, 2:312–313; 3:200–201; 4:283).


       
      
       

      16th.
      
      
       Mr. Wibird preached all day upon the Same Subject. His text was in I Corinthians XV. 55, 56, 57. O! Death! where is thy sting? O grave where is thy victory. The sting of death is sin; and the strength of Sin, is the Law. But thanks be to God, which giveth us the victory through our Lord Jesus Christ. I did not hear much of it: and indeed I very seldom do. However it was said, that Mr. W. has not preach’d this Sermon so often, as he does some others.
      
      

      17th.
      
      
       Mr. Cranch went to Boston. Miss P. Storer, N. Quincy and B. Apthorp, pass’d the afternoon, we play’d on the flute, on the harpsichord, and sung. There is always some fine music of one kind or another, going forward in this House. Betsey, and Miss Hiller finger the harpsichord Billy scrapes the Violin, Charles and myself blow the flute. Parson Wibird, was here all the evening.
      
      

      18th.
      
      
       Rain’d a great part of the Day. Miss Hiller is only fourteen, her person comes very near to my ideas of a perfect beauty. A pair of large black eyes, with eyelids, an inch long, and eye brows forming beautiful arches, would be invincible if they had a greater degree of animated, and if she was conscious enough of their power, to make use of it. She has not yet I believe been much into Company, and is therefore very silent: to an uncommon degree. I have not heard her speak three times in a day since I have been here. In short she does not appear to have sufficient sensibility 
         
          her face is as white as the Snow
          And her bosom is doubtless as cold,
         
         but she is not yet arrived to the age, where Sensibility is called forth, and when animation is necessary; the Time will come, when her eyes will be as sparkling, as they are pretty; and her countenance as expressive as it is beautifull.
      
      
       
        
   
   Thus in MS.


       
      
       

      19th.
      
      
       At about 7 1/2 in the morning I set out for Cambridge, and arrived there just as the Clock struck ten. I found the Crowd large. At about half after eleven the procession arrived and took their Seats in the meeting house. The performances began, with a Salutatory Latin Oration by Champlin, which was followed by a Poem on Commerce by Fowle, which was very good. A Syllogistic on the Question whether the Soul thinks between Death and resurrection. Bradford respondent. A Forensic, “whether religious disputation promotes the interests of true Piety,” supported by Crosby, and denied by Bigelow extremely well. A Poem, containing a sketch of the history of Poetry, by S. Gardiner, well written, and well delivered. A Syllogistic, “whether virtue consists in benevolence alone,” Norton respondent. A greek dialogue, between Lincoln, and Warland. A Forensic between Lowell and Taylor. “Whether the happiness of a People depends upon the Constitution, or upon the administration of it.” Lowell had as many antic tricks, and made as many grimaces, as any ape could have done. A Syllogistic, whether the mosaic account of the creation respects the solar System only. Simpkins respondent. A Conference upon History, Metaphysics, Poetry and natural Philosophy, between Parker, Dwight, Harris, and Hubbard, this Closed the morning performances, though it was past 3 o’clock. I returned to the meeting house, at half past four, but the procession did not come till near 6. There were then. A Latin Oration by Andrews, a Forensic “Whether the Powers of Congress ought to be enlarged” between Sullivan and Loring, who maintained the wrong side of the Question by far the best. A Syllogistic Whether the heavenly bodies produce certain changes upon animal bodies. Wyeth respondent. Part of this was omitted which caused a pretty general clap, and finally an English Oration by Blake; which did him credit.
       The candidates for Master’s degrees then came on, and an English Oration upon the present situation of affairs, was delivered by Mr. H. G. Otis, and after they had gone through the ceremony of receiving the degrees, a valedictory Latin Oration was spoken by Mr. Townsend. The president then wound all up with a prayer. The house was as full as it could hold, and there was a little disturbance happened in the afternoon about some places. The Class are rather disappointed by the absence of their favor­ite Thomson who is so unwell, as prevented him from appearing this day.
       I spent great part of the evening with Bridge. The new Sirs, got quite high, at Derby’s chamber, and made considerable of a noise.
      
      
       
        
   
   The English oration by Thomas Thompson, which was to follow, was canceled because of his illness. Thompson’s subject was “The obligation nations are under to keep their faith, fulfill their engagements and in all respects govern themselves by the strictest rules of justice; and the influence of such a conduct upon the public prosperity and happiness; with wishes that the United States of America may thus distinguish themselves” (MH-Ar: Faculty Records, 5:230–231).


       
       
        
   
   Upon “The importance of the Public’s doing every thing in their power to promote the interests of the University; in which oration our political Fathers were particularly addressed, and their patronage warmly bespoken” (same, p. 231).


       
       
        
   
   The faculty records list Joseph Loring’s name first, presumably taking the affirmative (same).


       
       
        
   
   Upon “The love of true glory, and its happy tendency, when united with public Spirit in virtuous men, to excite and engage them to accomplish themselves for great usefulness in the world—and the importance of fostering such a disposition” (same, p. 232).


       
       
        
   
   Horatio Townsend, of Medfield, who studied law with JQA in the Newburyport office of Theophilus Parsons and later practiced in Norfolk co. (History of Norfolk County, Massachusetts, With Biographical Sketches of Many of Its Pioneers and Prominent Men, comp. D. Hamilton Hurd, Phila., 1884, p. 15).


       
      
      

      20th.
      
      
       
     A List of the Class that graduated yesterday. 
     
      
      John Andrews
      Divinity.
     
     
      
      Samuel Andrews
      Law
     
     
      x
      John Bartlett  died in 1786.
      
     
     
      
      Timothy Bigelow
      Law
     
     
      
      Joseph Blake
      Do.
     
     
      
      Samuel Borland
      
     
     
      
      Nathaniel Bowman
      Physic.
     
     
      
      Alden Bradford
      Divinity
     
     
      
      Christopher Grant Champlin
      
     
     
      
      Daniel Colt
      
     
     
      
      Amos Crosby +
      
     
     
      
      William Cutler
      Physic.
     
     
      
      John Derby
      Commerce
     
     
      
      William Dodge
      Sea
     
     
      
      Josiah Dwight
      
     
     
      
      Robert Fowle
      Divinity.
     
     
      
      Elias Elisha Gardener
      
     
     
      
      Samuel Pickering Gardener
      Commerce
     
     
     
      
      John Gibaut
      Sailor
     
     
      
      Robert Gray Settled at Dover
      Divinity.
     
     
      
      James Gray
      
     
     
      
      William Harris
      Divinity.
     
     
      
      Ebenezer Hill
      
     
     
      
      Nathaniel Howe
      
     
     
      
      Dudley Hubbard
      Law
     
     
      
      Jonathan Leonard
      
     
     
      
      Henry Lincoln
      Divinity
     
     
      
      Joseph Loring
      Physic
     
     
      
      John Lowell
      Law
     
     
      
      Porter Lummus
      
     
     
      
      Jacob Norton + Settled at Weymouth
      Divinity.
     
     
      
      Isaac Parker
      Law
     
     
      
      David Pearce
      Commerce.
     
     
      
      Thaddeus Pomeroy
      
     
     
      
      Jonathan Edwards Porter
      
     
     
      
      Isaac Rand
      
     
     
      
      John Simpkins
      Divinity
     
     
      x
      James Sullivan + died in 1787.
      
     
     
      
      John Taylor
      Law
     
     
      
      Joseph Thomas
      
     
     
      
      Thomas Thompson
      Law
     
     
      
      John Eugene Tyler
      
     
     
      x
      John Warland died in 1788
      
     
     
      
      Joseph Warren
      
     
     
      
      Tapley Wyeth +
      Physic
     
    
   I set out from Cambridge between eight and nine. Stop’d and dined at General Warren’s in Milton; and got home at about 4 o’clock. Mr. Shaw and my brother Tom, arrived soon after me.
      
      
       
        
   
   Death dates and occupations were probably added on at least two separate occasions. The reason for the crosses after the names of Crosby, Norton, Sullivan, and Wyeth is uncertain.


       
      
      

      21st.
      
      
       Spent great part of the day in my fathers library, reading, and writing.
       This day and to-morrow the Government of the College, are employ’d in examining, those that intend to enter the University this year. Tom waits till the end of the vacation.
      
       

      22d.
      
      
       Mr. Shaw went over to Weymouth. Mr. Cranch returned from Boston, and Mr. Standfast Smith came with him. My brothers and myself pass’d the night at the bottom of the hill.
      
      

      23d.
      
      
       Mr. Davies preach’d in the forenoon from Matthew V, 20. For I say unto you, that except your righteousness shall exceed the righteousness of the Scribes and Pharisees, ye shall in no case enter into the kingdom of heaven, and in the afternoon from I Corinthians I, 23, 24, 25. But we preach Christ crucified, unto the Jews a stumbling block, and unto the Greeks foolishness; But unto them which are called, both Jews and Greeks, Christ, the power of God, and the wisdom of God. Because the foolishness of God, is wiser than men; and the weakness of God, is stronger than men. This gentleman’s composition appears to be very good, and his delivery, tho’ not excellent, better than the common. He is the first preacher who has engaged my attention these many weeks. Coll. Waters and Mr. Foster came from Boston in the morning. The Coll. has a Son who entered College yesterday. There have been 35 admitted; two turn’d by for the vacation, and one for the year. We had a thunder shower came up, in the Evening, quite refreshing to the fields.
      
      

      24th.
      
      
       The young gentlemen went down to Germantown: it was too hot for me. I spent almost the whole day in the library. Mr. Shaw and Miss Lucy went for Haverhill, in the morning; Mr. Smith, and Mr. Cranch for Boston after dinner.
      
      

      25th.
      
      
       My Grandmamma spent the Day at Mr. Cranch’s. General Palmer was up in the afternoon. I wrote part of a Letter to my Sister.
      
      
       
        
   
   Not found.


       
      
      

      26th.
      
      
       At about 6 this morning we set out I on horseback, Charles and Tom in a Sulkey; we got to Cambridge, at about 9. Went down to the President’s to know what Chamber they had given me; he told me I could not have that which I have hitherto occupied because I was going to live with a Sophimore; so that I must put up with N: 6 which was held last year by Bigelow and Lowell, a senior Chamber, but a poor one in comparison, with that I am obliged to give up to Bridge, and Foster. I do not consider it as a mark of politeness in them to have petitioned for it; and I should have suspected almost any one in the Class rather than Bridge.
       N. B. Bridge and Foster did not petition for the Chamber.
       Stay’d about an hour in Cambridge, after which we proceeded on our Journey, and at about half past two got to Wilmington, where we dined, at about 9 in the evening we arrived at Haverhill; with our horses almost tired out in coming 46 miles, a long day’s Journey for this Country, and in this hot Season.
      
      
       
        
   
   Squeezed into the text and presumably added later.


       
      
      

      27th.
      
      
       I perceive Charles has been guilty of a trick which I thought he would despise; that of prying into, and meddling with things which are nothing to him: and ungenerously looking into Papers, (which he knew I wished to keep private,) because I could not keep them under lock and key. If he looks here, he will feel how contemptible a spy is to himself, and to others.
       I visited Mr. Thaxter and Mr. White’s. Mrs. Allen, and Mrs. Welch, and Mr. Smith dined at Mr. Shaw’s with us. There was a Company of Ladies drank tea here. Mr. Thaxter came in the Evening.
      
      

      28th.
      
      
       Captain Wyer, arrived a few days since from Ireland, and had caught a couple of Turtles in the course of his voyage; he presented one of them to the owners of his ship, Mr. White, and Captain Willis. They invited a large Company to dine upon it, in an island about two miles down the River. A little after one o’clock, we all went on board a flat bottom’d Boat, which had been prepared for the purpose, with a Tent over it, and we row’d to the Island where we landed at about 2. At about 30 Roods from the Banks of the River We found an elegant arbour about 50 feet long and 20 wide, with 14 arches form’d with boughs of trees, in such a manner that the leaves only could be seen. A number of flowers and grape vines were entwined with them, so that clusters of grapes were hanging over our heads. Beneath this romantic booth, four tables were spread with 20 plates at each. A number of stakes driven into the ground, with planks lain upon them served as seats. We sat down just before 4. Besides the Turtle, there were cold roast fowls and sallads. 74 Persons were seated at the Tables. One Toast only was drank after dinner, (“Captain Wyer, and all generous commanders at Sea”). By 5, all the company rose, rambled over the island, after which they returned to the Tables, and a number of songs were sung. Before 7 o’clock the whole Company returned to the Boat, several songs were sung on the way, and just after Sunset we landed at the Bottom of Christian Hill. There certainly never was a Party, composed of more than 70 Persons, conducted, with more decency and regularity; no one circumstance turn’d up, that could be disagreeable to the company, or any person in it, and I believe every individual return’d well pleased with the day.
       I went to Mr. White’s where I found Mr. Andrews who is going to Newbury to-morrow.
      
      
       
        
   
   Presumably Capt. William Wyer, shipmaster of Newburyport (Life in a New England Town: 1787,1788. Diary of John Quincy Adams, While a Student in the Office of Theophilus Parsons at Newburyport, Boston, 1903, p. 46).


       
      
      

      29th.
      
      
       Dined at Mr. White’s, in Company, with Mrs. White of Boston, Mrs. Willard, Mrs. Parkman, and My Classmate Bil: Abbot, who belongs to Andover. Walk’d in the afternoon, and at Mr. Shaw’s heard crazy Temple, talk an hour or two. He will not talk long to any body.
       Fine weather.
      
      

      30th.
      
      
       Mr. Shaw preach’d in the forenoon from Proverbs I. 5. A wise man will hear, and will increase learning, and a man of understanding shall attain unto wise counsels. A great deal was said about neglect in attending public worship on the Sunday. I rather doubt whether it be a matter of so much consequence as was supposed. It is however very proper for a minister to remind his People of their Duties from time to Time. The Sermon in the afternoon, was from Job I. 1. There was a man in the land of Uz, whose name was Job; and that man was perfect and upright, and one that feared God, and eschewed evil. As Job is here said to be perfect, Mr. Shaw proved, that no man ever was perfect, and shew that Job, himself, had grossly failed. He explained what was to be understood by the word perfection here; and that it was the Duty of every one to endeavour at attaining it.
      
      

      31st.
      
      
       I paid a few visits in the morning. Dined with a pretty large Company at Mr. Duncan’s. After Dinner I went with Mr. W. White, and Leonard, and paid a visit to Mrs. Stoughton. Miss N. Sheaffe, was there, a celebrated Belle. Her appearance does not strike me; as extraordinary; she has a fine eye which gives her countenance a degree of animation. But her complexion is not clear, and she has no colour at all. She is supposed to be married to a Mr. Irving, but it is kept secret, because he depends upon an old uncle, who would not approve of the marriage at all. We drank tea at Mr. Harrods.
       There appears a very considerable alteration in the behaviour of P. White within these 4 months. She is soon to be married to Mr. Bartlett, and has already adopted the course of behaviour which will be necessary: there is such a material difference in the manners of married and unmarried Ladies, that in a numerous company a person might I suppose easily distinguish them, though he should not be personally acquainted with any.
      
      
       
        
   
   Ann (Nancy) Sheaffe, of Boston, married John Erving Jr., mentioned later in the entry, on 30 Sept. (Boston Record Commissioners, 30th Report,City of Boston, Record Commissioners, Reports, Boston, 1876-1909; 39 vols. p. 413).


       
      
     